1. The defendant complains that there was no proof that J. G. (alias Jack) Collier, the person named in the former accusation that was introduced in evidence, was the same Jack Collier named in the present accusation. The identity of the names in the instant case was prima facie evidence of the identity of the person, and neither in his pleading, evidence, nor statement did the defendant deny that he was the person named in the former accusation. This assignment is not meritorious. Foster v. State, 70 Ga. App. 305
(28 S.E.2d, 81); Timbs v. State, 71 Ga. App. 141 (30 S.E.2d 290).
2. Other than the assignment of error dealt with above, the same questions are raised in the assignments of error in the petition for certiorari in this case as were raised in the case of Brown v. State, 72 Ga. App. 61 (33 S.E.2d 44). Both defendants were tried at the same time under separate accusations. The assignments of error, other than the one dealt with in the preceding division of this opinion, are controlled by the ruling of this court in Brown v. State,
supra.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED FEBRUARY 9, 1945. *Page 97